Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  the sentence appears to be incomplete.  Appropriate correction is required. For the purposes of examination the examiner assumes that the applicant intended the word “impurities” to be present at the end of the claim as in claim 28 but correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (WO2014/145672).
Regarding claims 23-27 and 33, Decker teaches forming an alloy for medical devices [0001] comprising percentages of components that read upon the overall percentages claimed for Zn, Ca and Mn and wherein the sum of Mn and Ca is between 0.5-1.5 wt% and wherein the magnesium and impurities may comprise the remainder of the composition.  Decker fails to teach wherein necessarily the composition may comprise 0.6 wt% or more of Mn or Ca.  However, Decker teaches that the amounts of Mn and Ca present in the alloy directly affect the strength, hardness and ductility of the alloy provided [0078-0081]. Therefore in the absence of criticality of the specific ranges of Ca and Mn claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of both Mn and Ca in order to control the strength, hardness and ductility of the alloy of Decker.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claims 28-29, the teachings of Decker are as shown above. Decker teaches that impurities are inevitable. However, in the basic embodiment (abstract) Decker does not show a desire for any amount of impurities.  Those of ordinary skill in the art would readily recognize that there is no desire for components not intentionally provided in the composition to be present likely due to material flaws caused by undesirable materials and impurities. This would generally lead one to choose little or no impurities in the composition.  Based on the understanding that there is no desire or specific requirement for impurities to be present in the invention of Decker and a reasonable desire for there to be none and in the absence of criticality of the specific range of impurities claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of impurities in order to control the material properties of the alloy of Decker.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claims 30-31, Decker requires the use of neither rare earth elements or Y.
Regarding claim 32, it is noted that claim 23 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Herein the alloy of Decker is not required to be extruded to meet the claim limitations.  Reasonably the alloy of Decker need only be capable of being extruded in two steps as claimed and it reasonably would be as extrudable as the claimed composition.
Claim(s) 35-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (WO2014/145672) in view of Dingeldein (WO2012/007181).
Regarding claims 35-39, Decker teaches forming an alloy for medical devices [0001] comprising percentages of components that read upon the overall percentages claimed for Zn, Ca and Mn and wherein the sum of Mn and Ca is between 0.5-1.5 wt% and wherein the magnesium and impurities may comprise the remainder of the composition.  Decker fails to teach wherein necessarily the composition may comprise 0.6 wt% or more of Mn or Ca.  However, Decker teaches that the amounts of Mn and Ca present in the alloy directly affect the strength, hardness and ductility of the alloy provided [0078-0081]. Therefore in the absence of criticality of the specific ranges of Ca and Mn claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of both Mn and Ca in order to control the strength, hardness and ductility of the alloy of Decker.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Decker further teaches wherein the implant may be a screw but fails to teach wherein the implant is thereafter coated with hydroxyapatite. However, Dingeldein teaches that it is known to coat magnesium (abstract) screws (see Description)  with hydroxyapatite by plasma electrolytic deposition (pg. 4 lines 13-27) in order to improve osseointegration thereof. 
Regarding claim 40, it is noted that claim 40 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Herein coating of Dingeldein is not required to be deposited by PEO to meet the claim limitations.  However, the coating of Dingeldein is actually deposited by PEO in this case as claimed.  Further the alloy would gradually transition in the same manner claimed as a function of the process used.
Regarding claims 41-44, the surface concentration of elements provided by the method of Dingeldein would directly control the composition of materials at the surface of the implant of Decker in view of Dingeldein wherein reasonably the outcome of the invention of Decker in view of Dingeldein would be the same as that claimed because Decker uses the same underlying screw material claimed and Dingeldein teaches depositing hydroxyapatite as claimed using the same method as claimed.
Regarding claims 45-46, the teachings of Decker in view of Dingeldein are as shown above. Decker in view of Dingeldein teaches coating thicknesses  near that of the current claims Pg. 19, lines 15-25 but fails to teach coating thicknesses that substantially overlap the range of the current claims.  However, Dingeldein teaches that the apatite coating amount directly controls the degradation characteristics of the coated implant.  Therefore in the absence of criticality of the specific thickness ranges of the current claims it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coating thickness of Decker in view of Dingeldein in order to control the degradation rate of the implant of Decker in view of Dingeldein. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717